Citation Nr: 0920255	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran had active service from November 1963 to November 
1967 and from December 1967 to December 1973.  He died in May 
2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
VARO in Phoenix, Arizona, that denied entitlement to the 
benefits sought.

In June 2005, the appellant presented testimony during a 
hearing before a Decision Review Officer at the RO.  In 
August 2006, the appellant presented testimony before the 
undersigned during a hearing at the RO.


FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died 
in May 2004 from pancreatic cancer.  The verifying physician 
estimated there was an approximate interval of five months 
between the onset of the adenocarcinoma and the Veteran's 
death.

2.  At the time of the Veteran's death, service connection 
had not been established for any disability.

3.  Pancreatic cancer was not shown to be present in service 
or for years following service discharge.

4.  Pancreatic cancer is not a disease associated with 
exposure to certain herbicide agents enumerated under 38 
C.F.R. § 3.309(e).


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service including as a 
result of exposure to Agent Orange; nor is it due to a 
disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1310, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefines VA's 
duties to notify and assist a claimant in the development of 
a claim. VA regulations for the implementation of the VCAA 
are codified at and amended at § 38 C.F.R. §§ 3.156(a), 
3.159, and 3.326(a) (2008).

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters dated in October 2004 
and November 2004, the appellant was notified of evidence 
necessary to substantiate her claim, evidence VA would 
attempt to obtain, and what evidence she was responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
She was also told what evidence had been received thus far.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency and Indemnity Compensation 
Benefits (DIC) based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, Section 5103(a) notice for a DIC case must 
include: (1) A statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on the condition not yet service connected.  The 
content of the Section 5103(a) notice letter would depend 
upon the information provided in the claimant's application.

In the instant case, the appellant's primary theory of 
entitlement is that the Veteran was exposed to herbicides 
during service, which overshowed the presence of the 
pancreatic cancer, and aggravated the pancreatic cancer, and 
this eventually caused his death.  She has also indicated 
that the Veteran was exposed to Agent Orange while serving in 
Vietnam.  The Board is aware of the requirements of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and, thus, the presumption of 
prejudice is rebutted).  The appellant could have been 
provided with more detailed information by the RO than she 
was, but to the extent that the deficiency in the record 
raises a presumption of prejudice, it is rebutted because 
such defect would not have operated to alter the outcome in 
the instant case where the preponderance of the evidence is 
against service connection for the cause of the Veteran's 
death.

A review of the record shows the appellant has been provided 
the opportunity to respond to VA correspondence throughout 
the course of the appeal which has been alive for several 
years and has had multiple opportunities to submit and 
identify evidence.  In sum, she has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.

The record contains relevant service and post service 
treatment records. Importantly, the matter has been forwarded 
for both VA and a specialist medical opinions.  The Board 
finds the evidence is more than sufficient for an equitable 
determination to be made at this time.

Pertinent Laws and Regulations

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must have contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c).

In this case, the death certificate shows that the Veteran 
died in May 2004.  The death certificate reflects that he 
died of pancreatic cancer.  There was an approximate interval 
of five months between the onset of the adenocarcinoma and 
the Veteran's death.  An autopsy was not performed.  At the 
time of death, service connection was not in effect for any 
disability.

In deciding a claim for service connection for the cause of 
the Veteran's death, the Board must also consider whether the 
disability that caused the Veteran's death, mainly pancreatic 
cancer, may be service connected.  The appellant has also 
asserted that the Veteran's pancreatic cancer was result of 
exposure to Agent Orange during the Veteran's active service 
in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Pancreatic cancer may be presumed to have been incurred 
during active military service if it was manifest to a degree 
of 10 percent or more within the first year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

VA regulations provide that if a Veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: Chloracne or any acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 
232-243 (November 2, 1999).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4, 
codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), 
provides that whenever the Secretary determines, based on 
sound medical and scientific evidence, that a positive 
association (i.e., the credible evidence for an association 
is equal to or outweighs the credible evidence against the 
association) exists between exposure of a herbicide agent and 
a disease, the Secretary will publish regulations 
establishing presumptive service connection for the disease.  
If the Secretary determines that a presumption of service 
connection is not warranted, he is to publish a notice of 
that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C.A. § 1116 does not define "credible," it 
does instruct the Secretary to "take into consideration 
whether the results of a new study are statistically 
significant, are capable of replication, and withstand peer 
review."  Simply comparing the number of studies which 
report a positive relative risk to the number of studies 
which report a negative relative risk for a particular 
condition is not a valid method for determining whether the 
weight of evidence overall supports a finding that there is 
or is not a positive association between herbicide exposure 
and the subsequent development of the particular condition.  
Because there are differences in statistical significance, 
confidence levels, control for confounding factors, bias, and 
other pertinent characteristics, some studies are clearly 
more credible than others, and the Secretary has given the 
more credible studies more weight in evaluating the overall 
weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

NAS issued a report, entitled "Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam," on July 27, 
1993, and assigned gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer) to the 
category labeled limited/suggestive evidence of no 
association with herbicide exposure.  This category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  NAS has continually 
reviewed new and credible studies concerning the above 
referenced conditions as late as 2003.  It has consistently 
concluded that there was no new evidence to change the 
previous determination that there was limited or suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal cancers.

Taking account of the available evidence and NAS analysis, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and pancreatic cancer 
outweighs the credible evidence for such an association, and 
has determined that a positive association does not exist.  
See Fed. Reg. 68, Fed. Reg. 27, 630, 27, 639-27, 640 (May 20, 
2003).

The law provides that a "veteran who, during active 
military, Naval, or air service, served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending in May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent...unless there is 
affirmative evidence to establish that the veteran is not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

A review of the evidence in this case reveals the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
Veteran's death based on claimed exposure to Agent Orange.  
In support of her claim, the appellant has submitted copies 
of the Veteran's personnel records that contain a Memo 
endorsement for FLTA AIRSUPPORT, Danang, RVN.  "Received for 
TEMADD at 180 on 10/26/1970 TEMADD completed Detached at 
0830, 10/28/70."  Assuming, without conceding, that the 
Veteran was in Vietnam and had exposure to Agent Orange, the 
Board notes that pancreatic cancer is not one of the 
disabilities specified at 38 C.F.R. § 3.309(e).  Accordingly, 
as pancreatic cancer is not listed as one of the presumptive 
disorders under that regulation, presumptive service 
connection on the basis of Agent Orange exposure is not 
warranted in this case.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
found that under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among the enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  As such, the appellant may establish 
service connection for pancreatic cancer by presenting 
evidence which shows that the disorder began during the 
Veteran's service or is related to an incident of such 
service, including in-service Agent Orange exposure.

There is no evidence that the Veteran had pancreatic cancer 
during service or for years following service discharge.  The 
medical evidence of record does not reveal the initial 
diagnosis of pancreatic cancer for years following service 
separation.  There is simply no medical evidence which in any 
way links the Veteran's fatal pancreatic cancer to his 
military service or to Agent Orange exposure during service.  
Accordingly, service connection for the cause of the 
Veteran's death based on exposure to Agent Orange must be 
denied.

Further, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, Section 5, 98 Stat. 2725 (1994) does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).  In this respect, the appellant alleges that the 
Veteran's uncontrolled diabetes mellitus either aggravated or 
masked the pancreatic cancer such that the Veteran's death 
was hastened.  She also argues that the Veteran's diabetes 
mellitus should have been diagnosed prior to 2003.

In support of her claim, the appellant has submitted a stated 
from Paul F. O'Neill, M.D. that indicates that it is more 
likely than not that the Veteran's diabetes mellitus type II 
was a secondary cause of death and that this was an addendum 
to the death certificate.  Dr. O'Neill does not provide any 
reasons and bases for his conclusion and the appellant has 
testified that he was not one of the Veteran's medical 
service providers.  Additionally, the appellant also 
requested that the Veteran's VA hospitalist comment on 
whether the Veteran's pre-existing diabetes mellitus may have 
exacerbated the pancreatic cancer.  The hospitalist indicated 
that it was unclear whether the Veteran's diabetes mellitus 
exacerbated the pancreatic cancer because diabetes mellitus 
and pancreatic cancer are not known to be linked.  
Notwithstanding, he submitted that it was possible that the 
pre-existing diabetes mellitus may have led to a general 
medical condition, such that the Veteran was less able to 
tolerate the stresses of the terminal pancreatic cancer.

The Board initially notes at the time of the Veteran's death, 
service connection was not in effect for any disability.  
Rather, service connection for diabetes mellitus was denied 
by means of a rating decision dated in January 2005 and the 
appellant did not initiate an appeal.  Notwithstanding, the 
matter was forwarded for a VA medical opinion in June 2005.  
The examiner reviewed the claims folder as well as the 
computerized VA medical records.  He opined that there was 
nothing in the record to indicate that the type II diabetes 
mellitus was involved in the Veteran's progressive 
deterioration.  A review of record, revealed that in 1994 
diabetes mellitus was not present.  Additionally, blood sugar 
values dated in May 2004 did not demonstrate that the 
Veteran's diabetes mellitus was out of control.  He listed 
the Veteran's most severe condition as chronic obstructive 
pulmonary disease, with a 20 year history of steroid therapy.  
He concluded that the pancreatic cancer was entirely 
sufficient to account for the Veteran's death and that it was 
not likely that the Veteran's diabetes mellitus contributed 
to the cause of death.  

The matter was also forwarded for a specialist medical 
opinion as to whether the Veteran's pancreatic cancer was 
causally related to the diabetes mellitus.  In May 2009, the 
specialist indicated that he had reviewed the literature, 
which confirmed his understanding that epidemiological 
evidence indicates an increased prevalence of type II 
diabetes mellitus amongst individuals diagnosed with 
pancreatic cancer.  An epidemiological association, however, 
did not indicate causality, nor did it indicate whether 
diabetes mellitus is a risk factor for pancreatic cancer, or 
that pancreatic cancer is instead the likely cause of the 
type II diabetes mellitus.  He indicated that most 
investigators writing in the field suggested the latter, that 
pancreatic cancer often induces glucose intolerance, 
hyperglycemia, or frank diabetes prior to diagnosis.  
Anecdotally, he indicated that this was also his experience.  
Other listed risk factors for pancreatic included tobacco, 
age, and likely family history, which the Veteran all had.  
At the time of the diagnosis, the Veteran had a large and 
likely metastatic tumor.  He noted that pancreatic cancer 
diagnosed at that stage has a dismal diagnosis.  In his 
opinion, the diabetes mellitus was very unlikely to have 
hastened the Veteran's death or altered his prospects for 
survival.  Additionally, the type II diabetes mellitus 
probably did not increase the risk for pancreatic cancer, 
according to the literature; although, he admitted that the 
literature remains inconclusive.  He concluded that the 
Veteran's diabetes mellitus and the difficulties controlling 
it were probably due to the pancreatic cancer, not the cause 
of the pancreatic cancer.  

As to the second question of whether the diabetes mellitus 
hastened the Veteran's death or prevented a curative course 
of treatment, he opined that it was highly unlikely.  At the 
time of the Veteran's diagnosis, due to complaints of 
abdominal pain, the pancreatic cancer was far advanced, as is 
often the case.  Diabetes mellitus shows no evidence of 
increasing the rate of growth and no curative procedure would 
have been possible.  Had the Veteran been in excellent health 
with the same diagnosis, his prognosis would have been 
equally dismal.  

As to question of whether the diabetes mellitus should have 
resulted in an earlier diagnosis of pancreatic cancer at a 
time when it might have been curable, the specialist 
indicated that the unfortunate answer was that in most cases 
the answer was no.  Type II diabetes mellitus afflicts eight 
to ten percent of the population, with the Veteran's strong 
family history and long-term history of steroid usage, the 
Veteran was at a markedly increased risk of developing type 
II diabetes mellitus.  His providers thus had no reason to 
suspect or look for a secondary cause, and no reason to 
initiate a wok up that might have diagnosed the disease 
earlier.

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  In the present case, the 
competent medical evidence shows that the Veteran developed 
pancreatic cancer in 2004 which ultimately led to his death.  
Given the above, the probative medical evidence of record 
does not demonstrate that the Veteran's cause of death, 
pancreatic cancer, is related to active service in any way.  
Accordingly, the preponderance of the evidence is against 
service connection for the cause of death. As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of her, the benefit of 
the doubt rule is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


